Case 19-61608-grs          Doc 180   Filed 02/06/20 Entered 02/06/20 11:43:53   Desc Main
                                     Document     Page 1 of 9




                           UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF KENTUCKY
                                     London Division


       In re:

          Americore Holdings, LLC, et al., 1          Case No. 19-61608
                                                      Chapter 11
                Debtors.


    United States Trustee’s Objection to the Debtors’ Third Motion for
   Entry of an Order Extending the Deadlines to File Their Schedules of
        Assets and Liabilities and Statements of Financial Affairs

         Paul A. Randolph, Acting United States Trustee, hereby objects to the

   Third Motion of the Debtors and Debtors in Possession for Entry of an Order

   Extending the Deadlines to File Their Schedules of Assets and Liabilities and

   Statements of Financial Affairs (ECF No. 169) (the “Third Extension

   Motion”), and states as follows:

   Notice of Hearing

         Please take notice that this Motion will be heard by the Court on
         February 20, 2020 at 9:00 a.m. in the Second Floor Courtroom, U.S.
         Bankruptcy Court, 100 East Vine Street, Lexington, KY 40507.




   1 The Debtors in these Chapter 11 cases are (with the last four digits of their
   federal tax identification numbers in parentheses): Americore Holdings, LLC
   (0115); Americore Health, LLC (6554); Americore Health Enterprises, LLC
   (3887); Ellwood Medical Center, LLC (1900); Ellwood Medical Center Real
   Estate, LLC (8799); Ellwood Medical Center Operations, LLC (5283);
   Pineville Medical Center, LLC (9435); Izard County Medical Center, LLC
   (3388); Success Healthcare 2, LLC (8861); St. Alexius Properties, LLC (4610);
   and St. Alexius Hospital Corporation #1 (2766).
Case 19-61608-grs     Doc 180   Filed 02/06/20 Entered 02/06/20 11:43:53    Desc Main
                                Document     Page 2 of 9




    1.   This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§

   157 and 1334. Venue is proper pursuant to 28 U.S.C. § 1409. This matter is a

   core proceeding.

    2.   The United States Trustee has standing to bring this Motion pursuant

   to 11 U.S.C. §§ 307.

    3.   On December 31, 2019, the Debtors filed their voluntary petitions for

   relief under chapter 11. The Debtors remain in possession.

    4.   The Debtors are the owners and/or operators of four separate hospitals,

   with a location in each of Kentucky, Pennsylvania, Arkansas, and Missouri.

   Upon information and belief, the hospital operations at the facilities located

   in Kentucky and Pennsylvania are closed. Grant White has a majority

   ownership in each of the Debtors. ECF No. 11, Ex A.

    5.   Section 521(a) of the Bankruptcy Code and Federal Rule of Bankruptcy

   Procedure 1007(b)–(c) require a debtor to files its bankruptcy schedules and

   statement of financial affairs within fourteen days of the petition date. This

   fourteen-day deadline can only be extended “for cause shown.” Fed. R. Bankr.

   P. 1007(c).

    6.   When the Debtors initially filed their bankruptcy petition, Debtors’

   counsel contacted the United States Trustee and stated that the Debtors

   would not be able to file their schedules by January 14, 2020 (the initial

   fourteen-day deadline). At that point, the United States Trustee and the




                                            2
Case 19-61608-grs   Doc 180   Filed 02/06/20 Entered 02/06/20 11:43:53         Desc Main
                              Document     Page 3 of 9




   Debtors reached a compromise, where the United States Trustee would not

   object to the Debtors’ request for a seven-day extension, to January 21, 2020.

   ECF No. 19.

    7.    Thereafter, at 6:30 p.m. on January 21, 2020, the extended deadline

   date, the Debtors again asked for an extension to file their bankruptcy

   schedules, this time for an additional fourteen days, to February 4, 2020.

   ECF No. 131. The Court granted the extension on January 22, 2020. ECF No.

   138.

    8.    Again, on the eve of the deadline, on February 4, 2020, the Debtors

   filed the Third Extension Motion requesting an additional fourteen-day

   extension of the deadline to file schedules. ECF No. 169. The third extension

   would extend the deadline to February 18, 2020.

    9.    The above-captioned cases were filed on December 31, 2019. As of the

   filing of this objection, thirty-six days have passed since the commencement

   of these cases. In a time period of more than a month, the Debtors have

   provided essentially no information to the United States Trustee. Upon

   information and belief, creditors have been similarly stonewalled.

   10.    For example, in advance of the United States Trustee’s individual

   debtor interview (“IDI”), the Debtors have provided the Untied States

   Trustee with very limited financials on its two active hospitals. For St.

   Alexius, the most recent financial statements the United States Trustee has




                                            3
Case 19-61608-grs   Doc 180   Filed 02/06/20 Entered 02/06/20 11:43:53        Desc Main
                              Document     Page 4 of 9




   access to run through December of 2018 (thirteen months old). For Izard

   County, the most recent financial statements the United States Trustee has

   access to run through June 30, 2017 (thirty-one months old). As noted in the

   United States Trustee’s motion to appoint a trustee (ECF No. 166), the

   Debtors, through Grant White, have twice cancelled the IDI and attempted to

   reschedule. At the current time, more than a month into the case, the United

   States Trustee has not conducted the IDI and continues to operate with

   incredibly limited financial information regarding the Debtors.

   11.   The specific facts of this case also require that the Third Extension

   Motion be denied. First, both the United States Trustee and the Unsecured

   Creditors’ Committee have filed motions to appoint a trustee. Each of these

   motions will likely be heard before, or very shortly after, the proposed

   extended deadline. All parties need ample time to review the Debtors’

   schedules in advance of these hearings.

   12.   Additionally, the United States Trustee and creditors are currently

   unaware of how the Debtors continue to operate. At various hearings, the

   Debtors stated that their need for cash, either through cash collateral or DIP

   financing, was dire. However, even though the Debtors did not obtain DIP

   financing, they continue to operate. See ECF No. 166, ¶ 7–10. The Debtors

   are also likely violating the Court’s cash collateral order. The United States




                                             4
Case 19-61608-grs   Doc 180   Filed 02/06/20 Entered 02/06/20 11:43:53       Desc Main
                              Document     Page 5 of 9




   Trustee and other creditors are not in a position to wait an additional two

   weeks before being able to review accurate and complete schedules.

   13.   Finally, and most importantly, at least two of the Debtors’ hospitals

   are currently caring for patients. Grant White is a grossly incompetent

   manager, who places his own personal interests above patient safety. See

   Generally ECF No. 166. Further, upon information and belief, Izard County

   Medical Center has stopped paying for employee health insurance. This

   failure will likely result in Izard County’s employees seeking other

   employment, further placing patents at risk. The United States Trustee

   needs immediate access to the Debtors’ financial information. This

   information will allow the United States Trustee to take appropriate actions

   to protect the bankruptcy estate, as well as the safety of the patients

   currently in the care of these Debtors.

   14.   Grant White and the Debtors will likely make excuses as to why they

   have been unable to compile the needed financial records over the past thirty-

   six days. Perhaps tellingly, the only “excuse” in the Declaration of Grant

   White, is that he has “been unable to compile Americore’s Schedules and

   Statement of Financial Affairs in a manner that I am willing to sign under

   penalty of perjury in order to meet the current deadline of February 4, 2020.”

   ECF No. 169, Ex. A.




                                             5
Case 19-61608-grs   Doc 180    Filed 02/06/20 Entered 02/06/20 11:43:53        Desc Main
                               Document     Page 6 of 9




   15.   “A debtor has an affirmative duty to disclose” all information required

   by the United States Bankruptcy Code. Browning v. Levy, 283 F.3d 761, 755

   (6th Cir. 2002). “Bankruptcy schedules serve the important purpose of

   ensuring that adequate information is available for the trustee and

   creditors.” In re Eldorado Canyon Props., LLC, 505 B.R. 601, 604–05 (B.A.P

   1st Cir. 2014). “Neither the court nor creditors should have to coerce or

   implore a debtor into fulfilling the obligations imposed upon it.” Id. (citation

   omitted). The party seeking the extension under Rule 1007(c) bears the

   burden of showing adequate “cause.” Tillman v. Danielson (In re Tillman),

   2008 WL 8462961, at *4 (B.A.P. 9th Cir. 2006).

   16.   A debtor does not have the ability to extend its deadline to file required

   bankruptcy schedules indefinitely. For example, in In re Trudeau, the

   Bankruptcy Appellate Panel for the First Circuit upheld the dismissal of an

   incarcerated debtor’s bankruptcy case, holding that even though the debtor’s

   incarceration “would make the filing of documents harder for him than if he

   were not incarcerated, the court gave him extra time to complete that task

   and, on at least two occasions, told him that the filing of the missing

   documents was critical to the survival of his case.” 2015 WL 5095905, at *4

   (1st Cir. B.A.P. 2015). In the above-captioned cases, the Debtors’ designated

   representative is not incarcerated, and the Debtors have already been

   granted two extensions to file their schedules.




                                             6
Case 19-61608-grs    Doc 180   Filed 02/06/20 Entered 02/06/20 11:43:53        Desc Main
                               Document     Page 7 of 9




   17.   The Debtors have not demonstrated the required “cause” before this

   Court may grant a further extension of time to file their bankruptcy

   schedules. In fact, the only evidence of “cause” in the record is a declaration of

   Grant White which: (1) attempts to place blame for the delay on his

   employees in the first paragraph; and (2) makes a blanket statement without

   any factual basis in the second paragraph.

      WHEREFORE, the United States Trustee respectfully requests that the

   Third Extension Motion be DENIED.




   Dated: February 6, 2020                         Paul A. Randolph
                                                   Acting United States Trustee

                                                   By:/s/ Bradley M. Nerderman
                                                      John L. Daugherty
                                                      Assistant U.S. Trustee
                                                      Rachelle C. Dodson
                                                      Bradley M. Nerderman
                                                      Trial Attorneys
                                                      Office of the U.S. Trustee
                                                      100 E. Vine St., Suite 500
                                                      Lexington, KY 40507
                                                      (859) 233-2822

                               Certificate of Service

        I certify that on February 6, 2020, I served a copy of the foregoing (i) via
   ECF noticing upon all parties registered to receive notice electronically; and
   (ii) via first-class mail, postage prepaid, upon the attached mailing matrix.

                                                      /s/ Bradley M. Nerderman
                                                      Bradley M. Nerderman




                                             7
          Case 19-61608-grs         Doc 180   Filed 02/06/20 Entered 02/06/20 11:43:53 Desc Main
                                             Document       Page 8 of 9
                                        Healthland CPSI                     Beckman
Baxter Regional Medical Center
                                        C/O Troy Dolly                      C/O Raymond Wendolowski,
C/O Ron Peterson, President & CEO
                                        6600 Wall Street                    Bernstein Burkley
624 Hospital Drive
                                                                            707 Grant St.Suite 2200, Gulf Tower
Mountain Home, AR 72653                 Mobile, AL 36695
                                                                            Pittsburgh, PA 15219
                                        AHN Emergency Group of Ellwood,     Jones Day
Midwest Emergency Dept. Serv, Inc.
                                        C/O Kevin Allen, Michael Pest       C/O Chris Anderson
C/O Kevin Meder
                                        Exkert Seanmans Cherin & Mellott,   77 West Wacker Drive
600 Washington Avenue, Suite 1800
                                        600 Grant Street, 44th Floor
Saint Louis, MO 63101                                                       Chicago, IL 60601
                                        Pittsburgh, PA 15210
                                        Western Healthcare                  Calico Rock Med, LLC
Horizon Mental Health
                                        C/O Jacob Norvell                   C/O Darren Gibbs
C/O Winfield, Post & Schell
                                        13155 Noel Rd.Suite 200             Law Offices of Darren A. Gibbs
17 North Second Street 12th Floor
                                                                            3729 N. Crossover Road, Suite 111
Harrisburg, PA 17107                     Dallas, TX 75240
                                                                            Fayetteville AR 72703

Dinakar Golla                           Philips Healthcare                   Jones Day
C/O Avrum Levicoff,                     C/O Robert Kennedy                   C/O Chris Anderson
4 PPG Pl., Suite 200                    P.O. Box 403831                      77 West Wacker Drive
Pittsburgh, PA 15222                    Atlanta, GA 30301                    Chicago, IL 60601

                                        Aya Healthcare Inc.                  Specialists in Anesthesia PC
Johnson & Johnson Healthcare Sys.
                                        C/O Shannon Steely                   C/O Dr. Brad Bernstein
5972 Collections Ctr. Dr.
                                        P.O. Box 123519, Dept 3519           500 S. Meramec Drive
Chicago, IL 60693
                                        Dallas, TX 75312                     Saint Louis, MO 63105

Bard C.R. Inc.                          McKesson Medical Surgical
                                                                             Sysco
C/O Napoleon Ramos                      C/O Marlena Waldrum
                                                                             3850 Mueller Rd
P.O. Box 75767                          12755 Highway 55, Suite R200
                                                                             Saint Charles, MO 63301
Charlotte, NC 28275                     Minneapolis, MN 55441

Palamerican Security, Inc.              Faultless
                                                                             Nurses PRN
C/O Roger Rees                          C/O Terry Mason
                                                                             1101 E. South River Street
8th Avenue North Suite 203              2030 S. Broadway
                                                                             Appleton, WI 54915
St. Petersburg, FL 33704                Saint Louis, MO 63104

                                        White River Planning and
                                                                             Correct Care, Inc.
Central Tox LLC                         Development District, Inc.
                                                                             C/O Nancy Scearce
525 Round Rock W. Cr.                   C/O Regan Miller
                                                                             229 Saint John Ln
Round Rock, TX 78681                    PO Box 2396
                                                                             Covington, LA 70433
                                        Batesville, AR 72503
Medline Industries                                                           Missouri Dep’t of Higher Education
C/O Michael S. Baim, The CKB            Ortho Clinical Diagnostics           C/O Jaron D. Vail, MFA
Firm                                    P.O. Box 3655                        P.O. Box 1469
30 N. Lasalle St, Suite 1520            Carol Stream, IL 60132
                                                                             Jefferson City, MO 65102
Chicago, IL 60602

The Talbot Group, LLC                   Western Healthcare                   The Third Friday Total Return Fund,
C/O Donna Talbot                        C/O Scott Webb                       C/O Michael E. Lewitt
11741 W. Romin Rd                       13155 Noel Rd., Suite 200            85 N. Congress Avenue
Post Falls, ID 83854                    Dallas, TX 75240                     Delray Beach, FL 33445
          Case 19-61608-grs        Doc 180   Filed 02/06/20 Entered 02/06/20 11:43:53      Desc Main
                                             Document     Page 9 of 9
Pelorus Fund, LLC                      Pelorus Fund, LLC                    Penn Med LLC
C/O Pelorus Equity Group, Inc.         C/O Bibin Mannattuparampil Geraci    C/O Jeffery P. Meyers, Myers Law
124 Tustin Avenue, Suite 200           90 Discovery                         17025 Perry Highway
Newport Beach, CA 92663                Irvine, CA 92618                     Warrendale, PA 15086

Toby Mug Financing, LLC
                                       Dell Financial Services LLC          Air Liquide Healthcare America Co
C/O Roger Herman, Rosenblum
                                       One Dell Way                         C/O Capital Services, Inc.
Boldenhersh
                                       Mail Stop – PS2DF-23                 1675 S. State Street, Suite B
7733 Forsyth Blvd., Suite 400
                                       Round Rock, TX 78682                 Dover, DE 19901
St. Louis, MO 63105

                                                                            CT Corporation Systems
App Group International, LLC           Corporation Services Company
                                                                            Attn: SPRS
85 Broad Street, 75th Floor            P.O. Box 2576
                                                                            330 N. Brand Blvd., Suite 700
New York, NY 10004                     Springfield, IL 62708
                                                                            Glendale, CA 91203

BQR Capital, LLC
                                       Gibbs Technology Leasing – HG1,      HOP Capital
C/O Pelorus Equity Group, Inc.
                                       3236 West Edgewood Road, Suite A     323 Sunny Island Blvd. #501
124 Tustin Avenue, Suite 200
                                       Jefferson City, MO 65109             Sunny Isles Beach, Florida 33160
Newport Beach, CA 92663


EIN CAP, Inc.                          HMFCG Inc.                           Med One Capital Funding, LLC
160 Pearl Street, Floor 5              368 New Hemstead Rd.                 10712 South 1300 East
New York, NY 10005                     New City, NY 10956                   Sandy, UT 84094


                                       Titan Loan Servicing, LLC
Republic Bank                                                               Smart Business
                                       C/O Pelorus Equity Group, Inc.
PO Box 17170                                                                561 Northeast 79th Street
                                       124 Tustin Avenue, Suite 200
Salt Lake City, UT 84117                                                    Miami, FL 33138
                                       Newport Beach, CA 92663

Koven Omens Trust Dated June 26,       The McNee Family Trust Dated         Trust of R. and G. Glitz Dated
2015                                   1/17/08                              12/11/07
C/O Pelorus Equity Group, Inc.         C/O Pelorus Equity Group, Inc.       C/O Pelorus Equity Group, Inc.
124 Tustin Avenue Suite 200            124 Tustin Avenue, Suite 200         124 Tustin Avenue, Suite 200
Newport Beach, CA 92663                Newport Beach, CA 92663              Newport Beach, CA 92663

Leyda Bequer, Trustee of Bequer        Americore Holdings, LLC and its
                                                                            Internal Revenue Service
Trust                                  Subsidiaries
                                                                            P.O Box 7346
23461 S. Pointe Drive, Suite 215       3933 S. Broadway
                                                                            Philadelphia, PA 19101
Laguna Hills, CA 92653                 Saint Louis, MO 63118

                                                                            Missouri Department of Revenue
U.S. Attorney’s Office                 Kentucky Department of Revenue
                                                                            Bankruptcy Unit
Eastern District of Kentucky           Legal Branch – Bankruptcy Section
                                                                            P.O. Box 475
260 W. Vine St., Suite 400             P.O. Box 5222
                                                                            301 West High Street
Lexington, KY 40507                    Frankfort, KY 40602
                                                                            Jefferson City, MO 65105
                                       Pennsylvania Dept of Revenue
Arkansas Department of Finance and
                                       C/O Pennsylvania Attorney General,
Administration
                                       Nancy Walker
1509 W 7th St.
                                       Strawberry Square
Little Rock, AR 72201
                                       Harrisburg, PA 17120
